Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  line 4 of claim 8 recites “compressor the water heater” rather than –compressor of the water heater--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heating element” includes the generic/nonce term “element” coupled with the function of “heating”. A return to the specification provides “a plate made of ceramic material” [0021]. Therefor the limitation is interpreted as the above quote or equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN111397261A; refer to attached machine translation for text citations) in view of Hall (US 9,127,875).
Regarding claim 1, Liu discloses a method of operating a water heater, the method comprising:
obtaining a first input corresponding to an ambient temperature from a first sensor (T4), the first sensor coupled to the water heater (sensor is part of/coupled to the overall system, which is a water heater);
obtaining a second input corresponding to an evaporator temperature from a second sensor (T3) coupled to an evaporator (3) disposed within the water heater (evaporator is part of the overall system which is a water heater);
determining the ambient temperature from the first input (item 3 on page 2 includes determining ambient temperature);
determining the evaporator temperature from the second input (item 4 on page 2 includes determining evaporator coil temperature);
determining whether the ambient temperature is less than a first threshold temperature (item 3 of page 2 provides a first threshold temperature of 5-20C)
in response to the ambient temperature being less than the first threshold temperature, determining whether the evaporator temperature is less than a second threshold temperature that is less than the first temperature threshold (-20 to 5C at item 4 of page 2 is less than 20C at item 3 of page 2); and
in response to the evaporator temperature being less than the second threshold temperature actuating heating of the one or more tubes of the evaporator (page 2 describes entering a defrost).
Liu lacks a “heating element” and is entirely silent concerning what means is used to effect defrost. Hall discloses defrosting an evaporator of a refrigeration cycle which includes a heating element (30) coupled to one or more tubes of the evaporator (2:55 includes direct coupling). It would have been obvious to one of ordinary skill in the art to have provided Liu with the electric heating element of Hall in order to provide variable power supply for defrosting of the evaporator leading to power savings.
Regarding claim 2, Liu and Hall disclose in response to the evaporator temperature being less than the second threshold temperature (item 4 of page 2 of Liu), supplying electric current (provided by Hall defrost is provided by electric heater), for a first predetermined time period (interval A provided by Hall), to the heating element at a first desired electric current rating to heat the refrigerant present in the one or more tubes of the evaporator.
Regarding claim 3, Liu and Hall disclose determining the evaporator temperature after the first predetermined time period based on a third input obtained from the second sensor (Hall provides for again determining evaporator coil temperature before entering interval B); and determining whether the evaporator temperature after the first predetermined time period is less than a third threshold temperature (comparison to target at steps S5 and S7), wherein the third threshold temperature is less than the first threshold temperature and greater than the second threshold temperature (Hall provides for rise of evaporator temperature thus the threshold is greater than the second threshold and from Liu is less than the 1st threshold of ambient temperature as the whole range of coil temperatures in the defrost condition is below the 1st threshold).
Regarding claim 4, Liu and Hall disclose supplying electric current to the heating element at a second desired electric current rating when the evaporator temperature after the first predetermined time period (interval A of Hall) is less than the third threshold temperature, wherein the second desired electric current rating is less than the first desired electric current rating (step S6 of Hall provides for decreasing the power of the electric heater).
Regarding claim 5, Liu and Hall disclose determining the evaporator temperature after a second predetermined time period (interval B of Hall) based on a fourth input obtained from the second sensor (at step S2 Hall again monitors the temperature of the evaporator);
determining whether the evaporator temperature after the second predetermined time period is greater than the first threshold temperature; and
in response to determining that the evaporator temperature after the second predetermined time period being greater than the first threshold temperature, stopping the supply of electric current to the heating element (step S9 of Hall exits defrost mode when predetermined temperature is achieved; Liu also provides for the exiting of defrost when the evaporator crosses to be above the 5C limit which provides the evaporator temperature is in the listed ambient temperature range).
Regarding claim 6, Liu and Hall disclose in response to the evaporator temperature after the second predetermined time period (interval B of Hall) being less than the first threshold temperature, supplying electric current to the heating element at the first desired electric current rating to heat the refrigerant present in the one or more tubes of the evaporator (steps S5 and S7 provide for subsequent adjustment of power supplied to the electric heater; 5:16-17 provides that the number of operations is not limited).
Regarding claim 7, Liu and Hall disclose in response to the ambient temperature being greater than the first threshold temperature, determining whether the evaporator temperature is greater than the first threshold temperature (Liu includes determining both ambient and evaporator temperatures); and
in response to the evaporator temperature being greater than the first threshold temperature, stopping the supply of electric current to the heating element (the evaporator temperature being above the first threshold of 5C provides the evaporator temperature outside of the range listed by Liu and therefor is out of the defrost mode).
Regarding claim 11, Liu discloses a water heater comprising:
a circuit comprising an evaporator (3), a compressor (5), a condenser (within water tank 4), and an expansion valve (6) sequentially connected by a refrigerant flow path;
a first sensor (T4) configured to detect ambient temperature;
a second sensor (T3) configured to detect evaporator temperature; and
a controller communicably coupled to effect heating (defrost mode), the first sensor (T4), and the second sensor (T3), wherein the controller is configured to:
obtain a first input corresponding to the ambient temperature from the first sensor (page 2 element 3);
obtain a second input corresponding to the evaporator temperature from the second sensor (page 2 element 4);
determine the ambient temperature from the first input;
determine the evaporator temperature from the second input;
determine whether the ambient temperature is less than a first threshold temperature (5-20C range provided at element 3 of page 2 for ambient temperature);
in response to the ambient temperature being less than the first threshold temperature, determine whether the evaporator temperature is less than a second threshold temperature that is less than the first threshold temperature (element 4 of page 2 provides for the evaporator temperature threshold to be between -20-5C); and
in response to the evaporator temperature being less than the second threshold temperature, actuate heating of the evaporator (defrost mode).
Liu is silent concerning a fan. The examiner takes official notice that fans are old and well known in association with refrigerant evaporators. It would have been obvious to one of ordinary skill in the art to have provided Liu with an evaporator fan to blow ambient air across the evaporator as claimed, in order to enhance heat transfer.
Liu lacks a “heating element” and is entirely silent concerning what means is used to effect defrost. Hall discloses defrosting an evaporator of a refrigeration cycle which includes a heating element (30) coupled to one or more tubes of the evaporator (2:55 includes direct coupling). It would have been obvious to one of ordinary skill in the art to have provided Liu with the electric heating element of Hall in order to provide variable power supply for defrosting of the evaporator leading to power savings.
Regarding claim 13, Liu and Hall discloses the controller is configured to output instructions for supplying electric current, for a first predetermined time period (interval A of Hall), to the first heating element at a first desired electric current rating to heat the refrigerant present in the one or more tubes of the evaporator, in response to determining that the evaporator temperature is less than the second threshold temperature (Hall and Liu provide for actuating defrost based on the evaporator temperature being below a threshold).
Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN111397261A; refer to attached machine translation for text citations), in view of Hall (US 9,127,875), Cho (US 9,151,486).
Regarding claims 8 and 9, Liu as modified discloses the method of operating a heat pump water heater, but lacks a boost mode. Cho discloses a method of operating a heat pump water heater including in response to determining that a boost mode of the water heater is enabled (operation of heater 40 lowers the temperature differential and therefor provides boost), determining whether a compressor of the water heater is powered ON (figure 10 includes HP on condition); and in response to determining that the compressor of the water heater is powered ON, supplying electric current, for the first predetermined time period, to the heating element at the first desired electric current rating to heat the refrigerant present in the one or more tubes of the evaporator and in response to the compressor being OFF, stopping the supply of electric current to the heating element (as presented in Cho the heater 40 is used to boost performance of the heat pump thus although not explicitly stated it is understood in the context of the system that the heater is operated when the heat pump is active and not when the heat pump is inactive). It would have been obvious to one of ordinary skill in the art to have provided Liu with the boost mode of Cho in order to reduce the heat pump temperature differential and thereby enabling more efficient operation of the heat pump (4:44-50).
Regarding claim 10, Liu as modified discloses in response to determining that a boost mode of the water heater is disabled (6:42 of Cho discloses the boost operation as being enabled during particular seasons, such as winter), determining whether a freeze protection mode for the water heater is enabled (Liu provides at page 2 the protection of freezing by determination of defrost mode); and in response to determining that the freeze protection mode is disabled, stopping the supply of electric current to the heating element (Hall provides for control of electric current supply and includes stopping current when defrost is not needed and thus no in the freeze protection mode).
Regarding claim 12, Liu as modified discloses the water heater of claim 11, but lacks a second heating element. Cho discloses a boost heater (40) disposed between a fan (18) and an evaporator (12; figure 5 shows this arrangement), the boost heater configured to heat the refrigerant in the one or more tubes of the evaporator, wherein the controller is configured to actuate the boost heater to heat the refrigerant present in the one or more tubes in response to determining that the evaporator temperature is less than the second threshold temperature (6:25-44 includes activation based on temperature sensors 44 at the evaporator housing). It would have been obvious to one of ordinary skill in the art to have provided Liu with the boost heater as a second heating element in order to  reduce the heat pump temperature differential and thereby enabling more efficient operation of the heat pump (4:44-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanderVaart (US 4,311,192) heater augmenting evaporator; Oishi et al (US 4,432,211) variable current defrost heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763